Title: To Alexander Hamilton from James McHenry, [4 June 1799]
From: McHenry, James
To: Hamilton, Alexander


My dear Sir
[Philadelphia, June 4, 1799]

I think the information contained in the inclosed letter from Mr Patterson intitled to attention. The writer stands high in the opinion of Mr Sitgreaves, and I have always heard him spoken of as a man of honour and veracity. He was a candidate for one of the Regiments. Be pleased to return me the letter.
Yours Affely
James McHenry
4 June 1799
Majr Gen Alex Hamilton
